Citation Nr: 1705452	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft (CABG) and pacemaker (claimed as heart condition/bradycardia) associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes the Veteran never appealed the issue of residual scars.  In both the August 2012 notice of disagreement and the June 2013 substantive appeal, the Veteran appealed only the evaluation for his coronary artery disease.  As such, the issue of entitlement to an initial compensable disability rating for residual CABG scar is not properly before the Board.  


REMAND

While it regrets the delay, the Board finds additional development is necessary before adjudicating the Veteran's claim.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran last underwent a VA examination in May 2011 to assess the severity of his service-connected coronary artery disease.  In relevant part, the examiner noted the Veteran did not have a history of, among other things, dizziness, fatigue, or dyspnea.  The examiner also estimated the Veteran's metabolic equivalents (METs) at 7-9 and stated the Veteran could tolerate walking three to four miles, lift and carry 20 pounds, climb two flights of stairs, and stand for two hours.  

In his August 2012 notice of disagreement and June 2013 VA Form 9, the Veteran disagreed with the examiner's findings.  The Veteran asserted in both statements that he does tire more easily and has experienced dizziness after exertion.  In his substantive appeal, the Veteran stated he does not recall being asked about his symptoms.  He also stated he did not believe he could walk three or four miles "without fatigue or other symptoms."  He stated the same for lifting and carrying 20 pounds, climbing two flights of stairs, and standing for two consecutive hours.  In essence, the Veteran asserted his condition is worse than what the examiner's findings depict. 

VA regulations require METs testing in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100 (b).  Furthermore, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the METs that result in the above-mentioned symptoms may be used as long as it is supported by specific examples.  See 38 C.F.R. § 4.104 note (2).

Here, the VA examination does not meet any of the exceptions under § 4.100 (b).  The examination report contains no indication of a medical contraindication to METs testing.  The Veteran's left ventricular ejection fraction was measured at 55 percent, five percent above the requirement.  The examiner also noted there was no evidence of congestive heart failure.  Lastly, the Veteran's combined evaluation is 10 percent, indicating that 100 percent evaluation has not been assigned on another basis.  The Board further notes METs testing by exercise testing was required because the Veteran's disability was rated under Diagnostic Codes 7005 and 7017.  However, the examiner provided estimated METs based on interview questions but failed to provide a medical reason for not performing the exercise testing required in § 4.104 note (2).  In regard to the examiner's estimated METs, the Board finds them ambiguous as a MET of 7 would warrant a rating of 30 percent but a MET above 7 would warrant a 10 percent rating and the examiner did not clarify whether the Veteran's METs were 7 or something higher.  As such, the Board finds the May 2011 VA examination inadequate for adjudication purposes.

Additionally, the Board notes the Veteran last underwent a VA examination in 2011, more than five years ago, and has indicated his condition was worse than the examination suggests.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that a service-connected disability is worse than reported on a VA examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the above-noted reasons, the Board finds a remand for a new VA examination is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. The Veteran should be afforded a VA examination to assess the current severity of his service-connected coronary artery disease.  Specifically, the examiner should perform exercise testing to determine the METs at which the Veteran develops dizziness, fatigue, or other symptoms as required by the Diagnostic Codes.  The claims folder should be made available to the examiner for review before the examination.  

In the event that exercise testing cannot be performed due to a medical reason, the examiner should explain the reason in the examination report, and may then provide estimated METs supported by specific examples. 

3. Undertake any other development determined to be warranted.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







